Case 4:20-cv-00957-SDJ Document 129 Filed 07/09/21 Page 1 of 2 PageID #: 2277




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

THE STATE OF TEXAS, et al.,                       §
                                                  §
          Plaintiffs,                             §
v.                                                §           Civil Action No. 4:20-cv-00957-SDJ
                                                  §
GOOGLE LLC,                                       §
                                                  §
          Defendant.                              §


                  UNOPPOSED MOTION FOR WITHDRAWAL OF COUNSEL

          Plaintiff State of Montana respectfully requests that Chuck Munson be permitted to

withdraw as counsel of record for Plaintiff State of Montana in this matter. The reason for this

request is that withdrawing counsel, Chuck Munson, is no longer employed with the Montana

Office of Consumer Protection within the Office of the Attorney General of Montana.

          No other changes are requested regarding the other attorneys acting as counsel of record.

The other Plaintiff States do not oppose this motion. Defendant Google LLC does not oppose this

motion.

          Further, the clerk is requested to terminate CM/ECF notices as to Chuck Munson for this

matter.




                                                -1-
Case 4:20-cv-00957-SDJ Document 129 Filed 07/09/21 Page 2 of 2 PageID #: 2278




Respectfully submitted,

July 9, 2021

AUSTIN KNUDSEN
Montana Attorney General

/s/ Chuck Munson
CHUCK MUNSON
Assistant Attorney General
P.O. Box 200151
Helena, MT 59620-0151
CMunson@mt.gov
Telephone: (406) 444-4500
Facsimile: (406) 442-1894

Attorney for Plaintiff State of Montana

                                CERTIFICATE OF CONFERENCE

       I hereby certify that the meet and confer requirements in Local Rule CV-7(h) have been
met. This motion is consented to and not opposed by any party.

                                                   /s/ Chuck Munson
                                                   Chuck Munson


                                   CERTIFICATE OF SERVICE

        I certify that on this 9th day of July, 2021, this document was filed electronically in
compliance with Local Rule CV-5(a) and served on all counsel who have consented to electronic
service, per Local Rule CV-5(a)(3)(A).

                                                   /s/ Chuck Munson
                                                   Chuck Munson




                                             -2-
